Nichols, Presiding Justice.
The petition of Willie L. Cameron for a writ of habeas corpus was dismissed by the trial court because a judgment on a prior petition for writ of habeas corpus raising the identical issues was then pending on appeal before this court. The judgment expressly stated that it was being dismissed without prejudice to the rights of the prisoner to file another petition raising issues not theretofore considered in the case then pending on appeal. The judgment of the trial court in the previous petition for writ of habeas corpus, which remanded the prisoner to custody, has now been affirmed by this court. See Cameron v. Caldwell (No. 28752), 233 Ga. post. The judgment of the trial court dismissing the petition shows no reversible error.

Judgment affirmed.


All the Justices concur.

Willie L. Cameron, pro se.
Arthur K. Bolton, Attorney General, for appellee.